Title: From George Washington to William Hamilton, 6 April 1784
From: Washington, George
To: Hamilton, William



Sir,
Mount Vernon 6th April 1784

I have been favored with your letter of the 20th of Feb. & pray you to accept my thanks for the information contained in it.
I expect to be in Phila. the first of May, but if, in the meanwhile, you should be perfectly satisfied of the skill of Mr Turner and the efficiency of his work you would add to the favor already conferred on me by desiring him not to be engaged further than to yourself until I see him.
I have a large room which I intend to finish in Stucco & Plaister of Paris—besides this I have a Piazza in front of my House (open & exposed to the weather) of 100 feet by 12 or 14 which I want to give a Floor to of stone or a cement which will be proof against wet & frost —and I am, as you were, plagued with leaks at a Cupulo &ca which requires a skilful artist to stop. These, altogether, would afford Mr Turner a good job, whilst the proper execution of them would render me an acceptable Service. I have the honor to be Sir Yr Most Obedt Hble Servt

Go: Washington

